   Case 2:18-cv-04334-JS-ARL Document 19 Filed 06/14/19 Page 1 of 1 PageID #: 63



4:1.AO 154 (10/03) Substitution of Attomey


                                             UNITED STATES DISTRICT COURT
                            Ea stem                                 District of                                       New York


                        Gerard Kelly
                                                                                 CONSENT ORDER GRANTING
                                                  Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                               v.
        Incorporated VIiiage of Garden City                                      CASE NUMBER:                18-cv-4334(JS)(ARL)
                                                Defendant (s),

          Notice is hereby given that, subject to approval by the court,                  Incorporated VIiiage of Garden City               substitutes
                                                                                                             (Party (s) Name)

_J_o_h_n_W_.E...;g._a_n..;_,_E_sq..;..·------------ - - , State Bar No.                                4459046                   as counsel of record in
                             (Name of New Allomey)

place of        Mlchael P. Siravo, Stephen L. Martir, Andrew K. Preston,                and Deanna D. Panico
                                                              (Name of Auorney (s) Withdrawing Appearance)


Contact infonnation for new counsel is as follows:
          Firm Name:                     Seyfarth Shaw LLP
                                        620 Eighth Avenue, New York, NY 10018-1405
          Address:
          Telephone:                           _____________
                                        (212) 218-5500
                                      _..;..                                       ~
                                                                                        Facsimile (212) 218-5526
          E-Mail (Optional):            jegan@seyfarth.com


J consent to the above substitution.
Date:                         .
                           ClP/;3/!f

I consent to being sz:ituted.
Date:                 6 /3 /1~
                       7      J




The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                         Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.)
